 

Exhibit 10.4

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of August 3, 2018 (the
“Effective Date”) between Jerash Holdings (US), Inc., with an address of 19/F,
Ford Glory Plaza, 37-39 Wing Hong Street, Cheung Sha Wan, Kowloon, Hong Kong
(“Company”), and Richard J. Shaw with an address at 8481 Big Cone Path,
Liverpool, NY 13090 (“Employee”) (Company and Employee are each a “Party” and
collectively the “Parties”).

 

Whereas, Employee is experienced in financial management.

 

Whereas, the Company desires to retain Employee to provide general financial
services and Employee agrees to provide such services, in accordance with the
terms and conditions set forth in this Agreement.

 

Now, Therefore, in consideration of the premises, mutual covenants, terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1. Services. Employee shall serve as an executive officer and his title shall be
Chief Financial Officer of the Company. Employee will provide general financial
services to the Company, as further described in Exhibit A (the “Services”).
Employee shall provide such services as the Company may reasonably request and
shall commit up to 160 hours per month on Services for the Company, provided
that: (a) Employee may continue to serve as the President of LogiCore
Strategies, LLC (“LogiCore”); and (b) Employee may continue to serve as a chief
financial officer of clients of LogiCore, provided that no conflict of interest
exists between those clients and the Company. Employee shall provide prior
notice to the Company if he intends to assume any position as described in
clause (b) above and shall provide prompt notice to the Company if he already
holds any such positions.

 

2. Appointment; Term. The Company hereby appoints Employee and Employee hereby
accepts appointment as Chief Financial Officer for the Company, subject to the
terms and conditions of this Agreement. The term of this Agreement shall
commence on the Effective Date and shall continue for twelve (12) months (the
“Term”). This Agreement shall automatically renew for subsequent one (1) month
terms unless terminated by either Party.

 

3. Use of the Company Facilities, Equipment. Employee shall not have a dedicated
workspace or equipment at the Company offices and shall not have set hours for
the performance of the Services. The Company may authorize use of certain
Company facilities and services, including, but not limited to, use of temporary
office space and Company equipment related to authorized projects, as long as
such use does not interfere with the day-to-day operations of the Company.

 

4. Ownership of Work Product. All work product developed by Employee, in whole
or in part, either alone or jointly with others, during the Term and any
subsequent renewal term, which may relate in any manner to the actual or
anticipated business, work, research or development of the Company, or which
result, to any extent, from the Services performed by Employee for the Company,
or use of the Company’s Confidential Information (as defined below), will be the
sole property of the Company.

 

5. Compensation. Employee shall be paid $120,000.00 USD per annum for Services
the Company may reasonably request, to be paid in the following manner:

 



 

 

 

Fees payable in advance on a monthly basis by the Company into an account
nominated by the Employee in writing within 10 days of receipt of an invoice
issued at the end of each month by the Employee with an initial retainer in the
amount of $10,000.00 due at the time of executing this agreement.

 

The Company and Employee agree to negotiate in good faith to increase Employee’s
compensation upon an increase in duties or time committed to providing services.

 

In addition, Employee shall receive an option to purchase 50,000 shares with an
exercise price equal to the Nasdaq closing price on the date of execution of
this Agreement. The option shall vest immediately and be exercisable for 10
years. The option shall be subject to a separate agreement and have a cashless
exercise provision.

 

6. Expenses. Company shall promptly reimbursement Employee for travel related
expenses incurred in the ordinary course of providing services outlined in this
agreement. Reimbursable expenses shall not be limited to but shall include costs
of airfare, hotels, business meals when traveling, and mileage reimbursement.
Employee shall provide a formal accounting of all expenses including receipts on
a monthly basis for approval and payment. Payment will be deposited into an
account nominated by the Employee in writing within 30 days after submission.

 

7. Termination. This Agreement shall automatically renew unless terminated by
either Party. This Agreement may be terminated upon mutual written consent of
the Employee and Company. At any time after the twelve (12) months hereof,
Employee may terminate this Agreement (a) upon ninety (90) days’ prior written
notice to the Company or (b) immediately if Employee’s agent is subject to
materially diminished duties or responsibilities provided that should a
replacement Chief Financial Officer be retained by the Company such replacement
shall not constitute diminished duties or responsibilities. The Company may
terminate this Agreement without prior notice and without further obligation for
reasons of just cause (e.g., fraud, theft, conviction of a felony, improper or
dishonest action or significant acts of misconduct), on the part of Employee or
any of Employee’s agents providing services to the Company. The Company may
terminate this Agreement without cause upon ninety (90) days’ written notice.

 

8. Notices. All notices and other communications required hereunder must be in
writing and shall be deemed to have been duly given only when personally
delivered or deposited in the US Postage Service, postage prepaid for first
class delivery, as follows:

 

If to the Company:

 

Jerash Holdings (US), Inc.

19/F, Ford Glory Plaza

37-39 Wing Hong Street

Cheung Sha Wan, Kowloon

Hong Kong

Attn: Choi Lin Hung

 

If to Employee:

 

Richard J. Shaw

8481 Big Cone Path

Liverpool, NY 13090

 



2 

 

 

or to such other addresses as either party hereto shall furnish to the other by
notice given in accordance with this section. Unless otherwise specified herein,
such notices or other communications shall be deemed received (i) the date
delivered, if delivered personally, and (ii) five (5) days after being sent, if
sent via first class mail.

 

9. Confidentiality; Non-Solicitation.

 

A. Employee shall keep secret and retain the confidential nature of all
Confidential Information (as defined herein) belonging to the Company and take
such other precautions with respect thereto as the Company, in its sole
discretion, may reasonably request. Employee shall not at any time, whether
before or after the termination of this Agreement, use, copy, disclose or make
available any Confidential Information (as defined herein) to any corporation,
governmental body, individual, partnership, trust or other entity (a “Person”);
except that Employee may use, copy or disclose to any Person any Confidential
Information (as defined herein) (i) to the extent required in the performance of
the Services, (ii) to the extent it becomes publicly available through no fault
of Employee, and (iii) to the extent Employee is required to do so pursuant to
applicable law or court order.

 

B. For purposes of this Agreement, “Confidential Information” shall mean all
information pertaining to the affairs and operations of the Company that is not
generally available to the public and that the Company desires to keep
confidential, including, but not limited to, trade secrets, inventions,
financial information, information as to customers, clients or patients, and
suppliers, sales and marketing information, and all documents and other tangible
items relating to or containing any such information. Employee acknowledges that
the Confidential Information is vital, sensitive, confidential and proprietary
to the Company.

 

C. All Confidential Information disclosed or made available by the Company to
Employee shall at all times remain the personal property of the Company and all
documents, lists, plans, proposals, records, electronic media or devices and
other tangible items supplied to Employee that constitute or contain
Confidential Information shall, together with all copies thereof, and all other
property of the Company, be returned to the Company immediately upon termination
of this Agreement for whatever reason or sooner upon demand.

 

D. Employee acknowledges that a breach of the provisions of this Section 9 shall
cause irreparable harm to the Company for which it will have no adequate remedy
at law. Employee agrees that the Company may, in its sole discretion, obtain
from a court of competent jurisdiction an injunction, restraining order or other
equitable relief in favor of itself restraining Employee from committing or
continuing any such violation. Any right to obtain an injunction, restraining
order or other equitable relief hereunder will not be deemed a waiver of any
right to assert any other remedy which the Company may have in law or in equity.

 

E. Additionally, during the Term, Employee shall not induce or solicit Company’s
employees, agents, Employees, contractors, clients, and customers away for the
Company on its behalf or on behalf of any other company or person. Employee
agrees that this Section 8, the scope of the territory covered, the actions
restricted thereby, and the duration of such covenant are reasonable and
necessary to protect the legitimate business interests of the Company.

 



3 

 

 

F. The confidentiality and non-solicit obligations set forth herein shall
survive for a period of twelve (12) months after the termination or expiration
of this Agreement.

 

10. Indemnification. Employee and Company shall mutually indemnify, defend (with
counsel chosen by the Company), and hold each other harmless from and against
any and all claims, losses, damages, liabilities, actions, costs and expenses,
including, but not limited to, reasonable legal fees and expenses, paid or
incurred by the other party and arising directly and indirectly out of: (i) any
breach of this Agreement by the either party, (ii) any breach by either party of
written policies or standards for the Company or (iii) any other act or omission
of either party. .

 

11. Miscellaneous.

 

A. Governing Law. This Agreement shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the laws of the State of New York and the federal laws of the United
States applicable therein, without giving effect to any choice of law or
conflict of law rules or provisions that would cause the application of the laws
of any jurisdiction. In the event that any legal proceedings are commenced in
any court with respect to any matter arising under this Agreement, Employee and
the Company hereto specifically consent and agree that the venue of any such
action shall be in the courts of the State of New York, County of Onondaga and
each of Employee and the Company hereby waive any claim that such venue is an
inconvenient forum for the resolution of such proceeding.

 

B. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties hereto and supersedes any prior agreement or understanding, whether oral
or written, between the Parties hereto with respect to the subject matter
hereof. This Agreement may not be terminated, modified or amended orally or by
any course of conduct or usage of trade but only by an agreement in writing duly
executed by the Parties hereto.

 

C. Assignment. This Agreement may not be assigned by either Party without the
prior written consent of a duly authorized officer of the other Party. The
merger or consolidation of a Party, or the sale of all or substantially all of
the assets or shares of a Party hereto, shall not be deemed an assignment of
this Agreement.

 

D. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile or email, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

 

E. Severability. The invalidity of any provision of this Agreement or portion of
a provision shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision.



 

[Signature page follows.]

 



4 

 



 

In Witness Whereof, the Parties have entered into this Employment Agreement as
of the Effective Date set forth above.

 

  Jerash Holdings (US), Inc.           By: /s/ Choi Lin Hung   Name:  Choi Lin
Hung   Title: President                 /s/ Richard J. Shaw   Name: Richard J.
Shaw   Title: Chief Financial Officer

 



5 

 



 

Exhibit A – Services

Assist in completion of S-1

 

Lead all SEC filing, including filings of 10Q and 10K

 

Ensure that adequate controls are established and maintained over financial
reporting

 

Investor relations matters

 

Work with other management team members, bankers, attorneys, and accountants in
evaluation, development, and execution of company strategy

 

Support M&A activities

 



6 

